Citation Nr: 0516715	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-05 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from June 1974 to June 1975.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania which denied entitlement to service connection 
for post-traumatic stress disorder. The case was transferred 
to the custody of the Detroit, Michigan VA Regional Office 
(RO), which is now the agency of original jurisdiction. 

The appeal is hereby REMANDED. VA will notify the veteran if 
further action is required on his part.


REMAND

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2004) 
(i.e., DSM-IV); a link, established by medical evidence, 
between current symptomatology and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor actually occurred. See 38 C.F.R. § 3.304(f) (2004). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. See 38 C.F.R. § 3.304(f)(1) (2004). 

However, where VA determines that the veteran did not engage 
in combat, his or her lay testimony, by itself, would not be 
sufficient to establish the alleged stressor. Instead, the 
record must contain service records or other independent 
credible evidence to corroborate his or her testimony as to 
the alleged stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996). Those service records that are available must 
support and not contradict his or her lay testimony 
concerning the non-combat stressors. See Doran v. Brown, 6 
Vet. App. 283, 289 (1994). In this regard, VA is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history. See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002). In this case, a remand 
is required to provide the veteran sufficient notice and 
opportunity to develop credible independent evidence to 
corroborate her testimony as to the alleged in-service 
stressor.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-
traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

Under the regulation, VA must not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3). 
Therefore, this case requires that the veteran be adequately 
informed as to the alternative evidence that may corroborate 
the in-service stressor claimed.

The veteran contends that she was raped during service in her 
quarters. She contends that after the assault, her mental 
condition and service performance deteriorated and that she 
was ultimately discharged as a result. 

This claim has not been fully developed. The VA examiner 
reported on March 25, 2003 that she reviewed a letter from 
the veteran's mother, dated March 25, 2003 that documented 
the veteran's change in mental condition after service. The 
veteran's representative also referenced this particular 
letter in the October 2004 brief. The letter from the mother 
is not of record and an effort to obtain it must be 
undertaken.

The VA examiner indicated in her March 2003 report that 
shortly after the veteran was discharged and returned home 
from service in 1975, she overdosed on Valium to get rid of 
her mental and physical pain. Available records pertaining to 
that particular incident should be obtained.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished. 
Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. 

Accordingly, the case is REMANDED for the following actions:

1.	The claims file should be reviewed and it 
should be ensured that all notification 
and development actions required by the 
VCAA and implementing VA regulations are 
completed. In particular, the veteran 
must be expressly advised under 38 C.F.R. 
§ 3.304(f)(3), that evidence from sources 
other than the veteran's service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor, and she should be 
allowed the opportunity to furnish this 
type of evidence. Specific examples of 
corroborating alternative evidence should 
be provided. The veteran should also be 
advised that she can procure "buddy 
statements" from service members who may 
corroborate her behavior before, during, 
and after the claimed incident. In 
addition, she should be advised that she 
may obtain statements from individuals 
including friends or family members to 
whom she may have confided the incident 
and who may have witnessed her behavior 
and health and any subsequent changes in 
her behavior and health following the 
averred stressor.

2.	The March 2003 letter written by the 
veteran's mother should be obtained. If 
the letter cannot be located, the veteran 
should be requested to provide a copy of 
the letter. If the letter cannot be 
obtained, it should be noted in the 
claims folder.

3.	The veteran should be offered an 
opportunity to provide evidence regarding 
the reported Valium overdose incident 
shortly after service in 1975. The 
veteran should provide any evidence of 
treatment or counseling as a result of 
the incident.

4.	When all of the foregoing actions have 
been completed and all indicated 
development has been undertaken, the 
issue of entitlement to service 
connection for post-traumatic stress 
disorder should be re-adjudicated. If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, she and 
her representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




